Title: To Thomas Jefferson from John Young, 30 August 1808
From: Young, John
To: Jefferson, Thomas


                  
                     Sir
                     
                     Baltimore August 30th 1808
                  
                  the uncommon and astonishing Circumstance emboldens me to inform you of myself and Peculiar Situation in wich I am plaiced My Name is John Young I was born in Philadelphia on the 5th day of August 1765 was brought up and Served my apprenticeship to learn the art  Trade a ssisting of a Sail Maker in Philadelphia I have Set up in the Business in Partnership with one John McLeoad under the firm of McLeod & Young for Some Months My Mother at that time residing in Baltimore I came down here and entered in to partnership with Mr Hiram Cochran and Carried on Said business Some time in September 1788 I went up to Philadelphia and Married Miss Margaret Allison Eldest daughter of Colol. Robert Allison and had by her two Sons and Seven daughters five of the daughters Are now living the rest are dead. My wife allso with her last daughter
                  I carried on My business to some extent in Baltimore In the latter part of the time I have been vistud with sever diseasess and freequent Spells of a Hypo[condrek] nature as most of the Phisichans in Balte Can testify insomuch so that I have not been able to follow or Carry on said Business there three years past and am reducd to the disagreeable necessity of liveing on My freinds who are all wore out of patience and attempts have been made to take my body and keep it in Confinement not agreeable to law and as I now do Solemly declare that I beleive my Life as well as my liberty is in Contemplation I tharefore as a Citizen of the united States and a firm wellwisher to the present Administration Humbly inplore their aid and Support for the following reasons
                  first that I dearly beleive my life in danger
                  Second that
                  third I am in want of your assistance
                  Your attention to the foregoing will Confer a lasting Obligation on Sir 
                  Your Most Obedient Humble Servant
                  
                     John Young 
                     
                  
               